Title: To Thomas Jefferson from Robert H. Hells, 12 May 1822
From: Hells, Robert H.
To: Jefferson, Thomas

Dear SirSt Charles, Missouri.
May 12th 1822.—I am conscious, that in addressing you. I
take a liberty not warranted by the rules of Etiquette; But although I have not
the honor of Knowing you personally; with your character I am by no means
unacquainted—presuming on which, and your Known politeness, I address you on a
political subject, that has excited much Interest in this state. Many of the
principals of Government, that have for a long time been considered as Settled
in the Elder States, are now here under discussion. Among which is the power
and duty of the Judges of a State, in Suits between individuals regularly
before the Court, to decide on the Constitutionality of Acts of the Legislature of
the Same State, which are in contravention of the Constitution of the United
States, or their own State. Or, of the Judges of the United States courts, to
decide on the constitutionality of acts of the Several States or Congress;
which are in contravention of the Constitution of the United State. Or in other
words, the power and duty of the Judges to declare Such acts void.This question has been discussed with
more Interest on account of recent decisions of the Courts of this State. Those
who deny this power in the Judiciary, cite as an Authority, your letter to
Mr Jarvis respecting
certain passages in his Book—the Other party deny that your letter will bear
Such a Construction—and its interpretation has become a Matter of Newspaper
discussion. This must not Surprise you, Yet, I assure you, there is no man
whose political opinions are more reverenced in this State—No one whose
declared opinion would go further to Sanctify or disgrace a political
Measure.As I believe an improper
and unfair Construction has been given to your Letter; you will do Justice to
yourself, And oblige me,—by Communications your real opinion on this Subject. I
know well that it is disagreeable for those who have retired from public life,
to hear their Opinions again brought upon the “Gridiron” of public discussion;
but in this case, the Evil, if any, has been effected.With Great respect I remain Your Obt. Humble ServtRobt H. Hells